Citation Nr: 0017939	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  93-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



REMAND

The veteran had active service from February 1963 to February 
1965 and from March 1965 to March 1968.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In June 1996, the Board issued a decision that restored a 10 
percent rating for arthralgia of the left foot; denied an 
increased rating for arthralgia of the left foot; and denied 
service connection for a chronic acquired psychiatric 
disorder to include PTSD.  The veteran appealed this decision 
to the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court).  In a Joint Motion for Partial Remand 
and to Suspend Further Proceedings (Joint Motion), the 
parties agreed that the veteran would withdraw that portion 
of the appeal seeking entitlement to an increased rating for 
arthralgia of the left foot.  It was also agreed that the 
restoration of a 10 percent evaluation for arthralgia of the 
left foot would remain intact.  Regarding the issue of 
service connection for a chronic acquired psychiatric 
disorder to include PTSD, the Court granted a joint motion 
for remand and issued an order vacating the Board's decision 
regarding that issue.  The Board remanded the case in August 
1998.  During the pendency of the Remand, in August 1999 and 
again in February 2000, the veteran's representative 
requested an extension of time for the submission of 
additional evidence.  In February 2000, the representative 
also requested a personal before a member of the Board.  

The case is, therefore, REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




